Citation Nr: 1423139	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and from December 1990 to May 1991.  He had additional service in the Texas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2013, the Board granted service connection for left ear hearing loss and remanded the issues of entitlement to service connection for tinnitus and right ear hearing loss for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
	
In December 2010, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in January 2011, he submitted a signed, written request to withdraw his hearing request.


FINDINGS OF FACT

1.  The Veteran's current tinnitus is related to his military service.

2.  The Veteran's current right ear hearing loss is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran seeks service connection for tinnitus, which he believes was caused by noise exposure as a power generator operator during service.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran was routinely exposure to hazardous noise and that an H2 profile for hearing loss was assigned in 1987 and 1991.  

In a December 2010 statement, the Veteran gave a history of ringing in his ears in and consistently since service.  

In an August 2013 medical opinion, a VA examiner expressed the opinion that the Veteran's current tinnitus is less likely than not related to in-service noise exposure.  The rationale was that service treatment records did not show any report of tinnitus.

The August 2013 VA examiner is competent to opine as to the etiology of the Veteran's tinnitus; however, her opinion is afforded little probative value because the rationale does not address the Veteran's reported history of ringing in his ears since service. 

The Veteran is competent to report experiencing tinnitus, as ringing in the ears is a symptom capable of observation by a lay person.  His statements that tinnitus began in service and that he has experienced tinnitus since service are credible.  The Veteran's statements are afforded sufficient evidentiary value to support a nexus between his current disability and his in-service noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that his tinnitus is related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for tinnitus is warranted.

Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

It is undisputed that the Veteran was exposed to hazardous noise in service and that he has a current bilateral sensorineural hearing loss disability.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement. 

The "nexus" requirement may be established for a chronic disease, such as sensorineural hearing loss, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

While service treatment records show that the Veteran suffered some hearing loss during service, his hearing loss did not rise to the level of a hearing loss disability, as defined by 38 C.F.R. § 3.385, during service or within one year after separation.  Thus, service connection on the basis of chronicity in service is not warranted.

In an August 2013 medical opinion, a VA examiner expressed the opinion that the Veteran's right ear hearing loss is less likely than not related to in-service noise exposure.  

Nonetheless, the Veteran provided competent evidence that his current hearing loss started during service and gradually worsened into his current hearing loss disability.  As his statements regarding symptomatology are uncontroverted by the lay or medical evidence of record, they are persuasive and credible evidence of continuity of symptomatology after discharge.  The Veteran's statements are afforded sufficient evidentiary value to satisfy the "nexus" requirement at least to an equipoise standard.   Resolving reasonable doubt in his favor, the Board finds that service connection for right ear hearing loss on the basis of continuity of symptomatology is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


